Citation Nr: 0401946	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-08 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder, claimed as residuals of a back injury.

(The issues of whether there was clear and unmistakable error 
(CUE) in the Board of Veterans' Appeals (Board ) March 1977 
decision that denied service connection for a back disorder 
and whether there was CUE in the Board March 1989 decision 
determining that evidence received following the Board 
December 1986 decision did not establish a new factual basis 
which would support the grant of service connection for a low 
back disorder, are the subject of a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes before the Board on appeal from rating 
decisions issued in August and September 2001 by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which determined that new and material 
evidence sufficient to reopen a service-connection claim for 
a low back disorder, claimed as residuals of a back injury, 
had not been submitted.  In May 2000, the veteran and his son 
testified at an RO hearing.  A copy of the hearing transcript 
has been associated with the record.

The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as his representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter April 23, 2002, the veteran 
was given notice of this development and advised of the 
options that he had with respect to representation.  In May 
2002, the veteran responded that he did not wish to retain a 
new representative and asked that his appeal be forwarded to 
the Board as soon as possible. 

A review of the claims file shows that, in September 2001, 
the veteran filed claims for service connection for 
asbestosis and for chronic obstructive pulmonary disorder 
(COPD) due to exposure to asbestos, which have not been 
adjudicated.  These issues are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Further, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); see also Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In particular, the RO has not supplied the veteran 
with all the regulations pertinent to his claim to reopen, 
specifically, 38 C.F.R. §§ 3.104, 3.114, 3.151(a), 3.155, 
3.156 (effective prior to August 29, 2001), and 3.159.  

Moreover, the Board observes, when the RO issued its 
statement of the case, VA regulations prohibited establishing 
service connection for aggravation of a preexisting chronic 
disease that first becomes manifest to a degree of 10 percent 
or more following discharge from military service.  This 
prohibition was inconsistent with the statute (38 USCA 
1112(a)) as interpreted by the United States Court of Appeals 
for the Federal Circuit in Splane v. West, 216 F. 3d 1058 
(2000).  Therefore, during the pendency of the appeal, VA 
amended 38 CFR 3.307(a), (c), (d), and 3.309(a), effective 
November 7, 2002, to conform to the plain language of the 
statute and the conclusions in Splane.  See 67 Fed. Reg. 
67,792-93 (Nov. 7, 2002). 

Finally, in a recent opinion, the VA's General Counsel has 
determined that, contrary to 38 C.F.R. § 3.304(b), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
imposes a requirement not authorized by 38 U.S.C.A. § 1111, 
it is inconsistent with the statute.  See VAOPGCPREC 3-2003; 
see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 
1994).  The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  Any supplemental statement 
of the case should include a discussion of the ramifications 
of the amended presumption of aggravation regulations and 
VAOPGCPREC 3-2003.  Consequently, a remand is required to 
comply with the notice provisions contained in the VCAA.  
 
Thus, in compliance with the VCAA, the Board finds that the 
case must be REMANDED to the RO for further development:

1.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If the determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which discusses the ramifications of 67 
Fed. Reg. 67,792-93 (Nov. 7, 2002) and 
VAOPGCPREC 3-2003 and fully sets forth 
the controlling law and regulations 
pertinent to this appeal, to include 
38 C.F.R. §§ 3.104, 3.105(a), 3.114, 
3.151(a), 3.155, 3.156 (effective prior 
to August 29, 2001), and 3.159.  The 
requisite period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with due process of law.  No 
action by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




